Citation Nr: 0627376	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a temporary total convalescent rating under 
38 C.F.R. § 4.30, based on the need for convalescence 
following left knee surgery in January 1999. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant served on active military duty from February 
1990 to January 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the appellant's claim of 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30 due to surgery performed on his service-connected left 
knee in January 1999.


FINDINGS OF FACT

1.  Service connection is in effect for an anterior cruciate 
ligament tear of the left knee.

2.  The appellant requested an increased evaluation for his 
left knee in a written statement received by the RO in August 
2002; he also informed the RO at that time that he had 
undergone surgery on his left knee in January 1999.

3.  The appellant submitted private medical records 
associated with the January 1999 hospitalization to the RO in 
September 2002.

4.  The appellant's informal claim for a temporary total 
evaluation for convalescence based on the left knee anterior 
cruciate ligament reconstruction and repair of lateral 
meniscus surgery on January 5, 1999 was received by the RO 
more than one year after the medical procedure upon which the 
appellant's claim for convalescence was based. 





CONCLUSION OF LAW

The criteria for a temporary total evaluation due to surgery 
in January 1999 for a service-connected left knee disability 
requiring convalescence have not been met and the claim is 
without legal merit.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.157, 3.159, 
3.400, 3.401, 4.30 (2005).  . 38 U.S.C.A. §§ 5103(a), 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.326, 
3.400, 3.401, 4.30 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

As will be explained below, the law, and not the evidence, is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); DelaCruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not the factual evidence, is dispositive).  Therefore, 
the Board finds that no further action is necessary under the 
VCAA since it is the law- not the evidence- that is 
dispositive in this case. 

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
VCAA which governs the development of evidence for VA claims 
and appeals is not applicable to this issue, and no further 
action is necessary for compliance with the VCAA.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (because the law, and 
not the evidence, is dispositive of this claim, the VCAA is 
not applicable).  Entitlement to 38 C.F.R. § 4.30 benefits 
has been denied due to absence of legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).





The Merits of the Claim

The record indicates that an April 1997 rating decision 
awarded the appellant service connection for an anterior 
cruciate ligament tear of the left knee.  In August 2002, he 
submitted a claim for an increased evaluation for his left 
knee disability.  The appellant also informed the RO that he 
had undergone surgery on his left knee in January 2000.

The date of the surgery as reported by the appellant in the 
August 2002 correspondence is not evidenced by record, and is 
apparently an error.  However, on  September 20, 2002, and 
continuing thereafter, the appellant submitted private 
medical records that indicated that the left knee surgery had 
been accomplished in January 2000, at a private (i.e., a non-
VA) medical facility.  A VA Form 119, dated in March 2003, 
indicates that the appellant had asked for a temporary total 
disability for convalescence following surgery for the 
service-connected left knee disorder.  

The applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. § 3.401(h)(2), 4.30.  An extension of 
the total convalescence rating is available up to one year 
from the initial date of hospitalization.  38 C.F.R. 
§ 4.30(b).

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  Generally, when a veteran is treated by a 
private facility, the date that VA received the pertinent 
examination reports, clinical records, or transcripts of 
medical records will be accepted as the date of receipt of 
the claim.  38 C.F.R. § 3.157(b)(3).

In this case, report of the left knee surgery was received at 
the RO in August 2002, and pursuant to 38 C.F.R. 
§ 3.157(b)(3), August 2002 is determined to be the date of 
receipt of the claim of entitlement to a temporary total 
rating under 38 C.F.R. § 4.30.  There is no evidence of 
record demonstrating the receipt of either a formal or 
informal claim of entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 prior to August 2002.

Assuming for the purposes of the discussion that a temporary 
total evaluation would have been warranted in the appellant's 
case, the date of the receipt of the appellant's claim, 
August 2002, is well beyond the one-year period from the date 
of his January 1999 left knee surgery, the date on which a 
factually ascertainable increase in disability had occurred, 
as is mandated in 38 C.F.R. § 3.400 (o)(2)..

When the RO received the informal claim signifying an intent 
to apply for convalescence benefits, in August 2002, the 
appellant was no longer convalescing from the surgery 
performed over one year earlier, and, in any case, an 
extension beyond one year from January 1999 is not permitted 
under governing laws and regulations.  The provisions of 
38 C.F.R. § 4.30 do not provide for temporary total ratings 
for convalescence beyond 12 months after the initial surgery.  
Neither do VA regulations permit a retroactive award after 
entitlement has terminated.  The Board is without authority 
to alter controlling law and regulations.  Accordingly, a 
temporary total rating for convalescence following the left 
knee surgery in January 1999 may not be granted under 
38 C.F.R. § 4.30.

The law provides that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement to a benefit.  38 C.F.R. § 3.1(p).

When an informal communication is filed which expresses an 
intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  38 C.F.R. § 3.155.  
An informal claim is any communication or action indicating 
an intent to apply for one or more VA benefits.  The 
communication may be from the claimant, the representative, a 
Member of Congress or anyone acting as next friend of a 
claimant who is not sui juris.  Id; see also Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on a claim for increase will 
be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  It is specifically 
otherwise provided in only one instance: an increased award 
will be effective the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
the application for the increased award is received within 
one year from such date.  38 U.S.C.A. § 5100(b)(2); 38 C.F.R. 
§ 3.400(o)(2) (Emphasis added).

The appellant does not contend, and the evidence of record 
shows that the veteran did not file any claim for a temporary 
total rating based upon the need for convalescence following 
the January 1999 surgical procedure until his VA Form 21-4138 
submitted in August 2002.  However, this is more than one 
year after the performance of the medical procedure upon 
which the appellant's claimed need for convalescence is based 
(for effective date purposes, when the appellant's 
entitlement arose).  Therefore, even assuming, arguendo, that 
the appellant otherwise met the criteria for a temporary 
total rating for convalescent purposes based upon his January 
5 1999 left knee surgery, there is no legal authority that 
would authorize retroactive award and payment of increased 
compensation benefits where entitlement arose more than one 
year prior to the filing of the claim.  

While a report of hospitalization may be accepted as a claim 
for increase, here, the left knee procedure was in a non-VA 
facility for which VA maintenance was not authorized.  Hence, 
the date of receipt of the private medical records, and not 
the date of the medical treatment reflected therein, 
controls.  See 38 C.F.R. § 3.157(b)(1),(2).  Because, in this 
case, the January 1999 private medical reports were received 
by the RO in September 2002 (after the appellant's August 
2002 written request for an increased rating), this evidence 
does not serve to establish an earlier date of claim.

Because the appellant did not claim entitlement to increased 
compensation benefits based upon the need for convalescence 
until more than one year after his claimed entitlement to 
such benefits arose, his claim does not fall within the 
exception to the general rule that an award of increased 
benefits shall not be effective prior to the date of receipt 
of the application therefor.  As there is, thus, no basis for 
award and payment of the increased compensation benefits the 
veteran now seeks; the law, and not the facts, is 
dispositive, and the Board must deny the claim as without 
legal merit.  See Sabonis v. Brown, 6 Vet. Apttrrp. 426, 430 
(1994). 


ORDER

A temporary total evaluation for convalescence following the 
January 1999 left knee surgical procedure is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


